Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious a vibration damper configured for use in a vehicle, the vibration damper comprising: a damper tube comprising an interior space which is at least partially filled with damper medium and which has a longitudinal axis and an outer wall, a piston rod movably disposed in the damper tube, a working piston movable jointly with the piston rod, the working piston configured to divide the interior space of the damper tube into a piston-rod-side working space and a piston-rod- remote working space, and a leakage indicator configured to detect leakage of damper medium from the damper, wherein the leakage indicator comprises at least one indicator reaction composition for reaction with the damper medium upon contact therewith, and wherein the leakage indicator is at least partially covered by at least one protective element.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for indicating a leakage of a vibration damper that is configured for use in a vehicle, the damper comprising a damper tube comprising an interior space which is at least partially filled with damper medium, a piston rod movably disposed in the damper tube, a working piston configured to divide the interior space of the damper tube into a piston-rod-side working space and a piston-rod-remote working space, and a leakage indicator configured to detect leakage of damper medium from the damper, wherein the leakage indicator comprises at least one indicator reaction composition for reaction with the damper medium upon contact therewith, and wherein the leakage indicator is at least partially covered by at least one protective element, the method comprising: permitting contact of the damper medium, which has at least partially escaped from the damper, with the leakage indicator, and indicating contact of the damper medium with the leakage indicator. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657             

                                                                                                                                                                                           /Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657